Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/02/2022 has been entered. Claims 7-8, 10-14, 16, and 22-23 remain pending in the application. 

Allowable Subject Matter
Claims  7-8, 10-14, 16, and 22-23 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 7 and 16 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination a magnetic resonance imaging system and a method of adjusting a radio frequency excitation field B1 to be applied to a subject of interest during magnetic resonance imaging as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a magnetic resonance imaging system configured for acquiring magnetic resonance image data of at least a portion of a subject of interest, comprising: 
a control processor configured to: adjust the radio frequency excitation field B1 to be applied to the subject of interest who moved through the entrance region to be imaged based on a lateral offset of at least the portion of the subject of interest relative to the at least one radio frequency antenna of the  magnetic resonance imaging system that transmits the radio frequency excitation field B1 as measured by the at least one proximity detector disposed adjacent the entrance region, and adjust at least one radio frequency power-related parameter of radio frequency power to be fed to the at least one radio frequency antenna that transmits the radio frequency excitation field B1 solely in dependence on the position parameter and the determined geometric parameter of the subject of interest, as recited in claim 7. 

Also, prior art fails to anticipate and/or render obvious, either solely or in combination, a 
method of adjusting a radio frequency excitation field B 1 to be applied to a subject of interest during magnetic resonance imaging, the method comprising: adjusting radio frequency power applied to the radio frequency antenna based solely on both the lateral width w and the lateral displacement, as recited in claim 16.
Claims 8, 10-14, and 22-23 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793